Motion Granted; Appeal Dismissed and Memorandum Opinion filed July 12,
2016.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00468-CV


       PETROLIA GROUP, LLC AND PETROLIA CONSOLIDATED
                  RESOURCES, LLC, Appellants

                                         V.

 ZIMMERMAN, AXELRAD, MEYER, STERN & WISE, PC AND BRIAN
                ZIMMERMAN, Appellees

                    On Appeal from the 80th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-09761


                  MEMORANDUM OPINION

      This is an attempted appeal from an order compelling arbitration signed May
13, 2016. On June 14, 2016, appellees filed a motion to dismiss the appeal for want
of jurisdiction. See Tex. R. App. P. 42.3. Appellants have not filed a response.
       Generally, appeals may be taken only from final judgments. Lehmann v.
Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not dispose of
all pending parties and claims, the orders remain interlocutory and unappealable
until final judgment is entered unless a statutory exception applies. Bally Total
Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co., Inc.
v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding). Here, the trial
court’s order compelling arbitration remains interlocutory and unappealable; thus,
this court is without jurisdiction to consider the instant appeal. See Elm Creek
Villas Homeowners Ass’n, Inc. v. Beldon Roofing & Remodeling, Co., 940 S.W.2d
150 (Tex. App.—San Antonio 1996, no writ) (concluding court of appeals had no
jurisdiction over interlocutory order compelling arbitration); Bethke v. Polyco, Inc.,
730 S.W.2d 431, 434 (Tex. App.—Dallas 1987, no writ) (holding an order
compelling arbitration is not an appealable judgment); Citizens Nat’l Bank of
Beaumont v. Callaway, 597 S.W.2d 465, 466 (Tex. App.—Beaumont 1980, writ
ref’d) (holding appellate court has no jurisdiction over an order requiring the
parties to arbitrate).

       Accordingly, the motion is granted, and the appeal is ordered dismissed.



                                                    PER CURIAM



Panel consists of Justices Busby, Donovan, and Wise.




                                          2